Citation Nr: 0937080	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-32 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, type II, currently 
evaluated 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1969 to July 1970.  He served in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2002 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

Procedural history

Diabetes mellitus

The Veteran's claim of entitlement to service connection for 
diabetes mellitus, type II was granted in a December 2002 RO 
rating decision.  A 20 percent disability rating was 
assigned.  

In April 2006, the Veteran filed for an increased evaluation 
for his service-connected diabetes mellitus, type II.  The RO 
continued the previously assigned 
20 percent disability evaluation in the aforementioned June 
2006 rating decision.  The Veteran expressed disagreement 
with that decision in January 2007.  He was provided a 
statement of the case (SOC) in August 2007.  The Veteran 
perfected his appeal in September 2007 with the submission 
with the timely submission of a substantive appeal [VA form 
9].  

PTSD

The Veteran's claim of entitlement to service connection for 
PTSD was granted in an October 2003 RO rating decision.  A 30 
percent disability rating was assigned.  

In the aforementioned March 2004 rating decision, the RO 
continued the previously assigned 30 percent disability 
evaluation for PTSD.  In April 2004, the Veteran filed a 
timely notice of disagreement.  The Veteran perfected an 
appeal in September 2005 with the timely submission of a VA 
form 9.  

In February 2008, the Board remanded the Veteran's claim for 
additional notice concerning the Veteran's Claims Assistance 
Act (VCAA).  A supplemental statement of the case (SSOC) was 
issued in October 2008 by the VA Appeals Management Center 
(AMC) which continued the assigned 30 percent disability 
rating.  

In January 2009, the Board again remanded the Veteran's claim 
for further evidentiary development.  A SSOC was issued in 
July 2009 by the VA AMC which granted a 50 percent disability 
rating.  The case is once again before the Board. 

Issues not on appeal 

In a May 2009 rating decision, the RO granted the Veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU) and established basic eligibility to 
Dependants' Educational Assistance (DEA), both effective 
March 4, 2008.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  
Those issues are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's diabetes mellitus is manifested by diet 
restriction and use of insulin and oral anti-diabetic 
medication; regulation of activities is not currently shown.  

2.  The Veteran's PTSD is manifested by irritability, 
hypervigilence, intrusive thoughts, anxiety, nightmares, 
flattened affect, depression, isolation, anger and emotional 
numbing; there is no evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place or 
memory loss for names of close relatives, own occupation or 
own name.  

3.  The evidence does not show that the Veteran's service-
connected diabetes mellitus, type II or PTSD are so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

2.  The criteria for an increased disability rating of 70 
percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).  

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-
connected diabetes mellitus and PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  


Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.

As noted in the Introduction, the Board remanded the 
Veteran's PTSD claim in February 2008 and January 2009.  In 
essence, the February 2008 Board remand instructed the VA 
Appeals Management Center (AMC) to provide proper notice 
under the Veterans Claims Assistance Act of 2000 (VCAA).  
This was accomplished in April 2008, and the Veteran's claim 
was readjudicated in the October 2008 SSOC.  

The January 2009 Board remand instructed the AMC to schedule 
the Veteran for an examination at which the VA examiner was 
to attempt to differentiate between the symptomatology 
associated with the Veteran's nonservice-connected dysthymic 
disorder, substance abuse and major depression.  In March 
2009 and April 2009, the Veteran underwent VA examinations.  
Neither VA examiner provided a diagnosis of dysthymic 
disorder or major depression, and it was specifically stated 
that the Veteran's substance abuse was not a mitigating 
factor in his functioning as he has not used intoxicants or 
illicit substances since 1999.  The Board's remand 
instructions thus have been complied with.  

VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Veteran was informed of the evidentiary requirements for 
an increased rating in letters from the RO dated May 12, 
2006, including a request for evidence showing "that your 
service- connected condition has gotten worse."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "relevant 
records from any Federal agency.  This may include medical 
records from the military, from VA Medical Centers (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  With respect to private 
treatment records, the letter informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records to include "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

The May 2006 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The May 2006 letter specifically requested of the Veteran: 
"If there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran received specific notice of the Court's decision 
in Dingess via the aforementioned May 2006 letter, as well as 
in letters from the RO dated March 20, 2006, April 29, 2008 
and May 20, 2008.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores at 43-44.

The Board finds that the Veteran has received appropriate 
VCAA notice to include as contemplated by the Court in 
Vazquez-Flores in the aforementioned April 2008 and May 2008 
letters from the RO, discussed above.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in December 2002 and June 2006.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of Dingess and Vazquez-Flores notice 
letters, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claim was 
readjudicated in an October 2008 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with several VA examinations.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of the examinations reflects that the 
examiners recorded the Veteran's current complaints, 
conducted examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

Assignment of diagnostic code

The Veteran seeks an evaluation in excess of 20 percent for 
service-connected diabetes mellitus under Diagnostic Code 
7913.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO, Diagnostic Code 7913.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.

Diabetes mellitus requiring insulin and restricted diet, or 
use of an oral hypoglycemic agent and a restricted diet, is 
assigned a 20 percent disability rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Analysis

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2008), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a Veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).

In this case, the RO has already separately rated two 
disabilities which have been found to be related to the 
Veteran's service-connected diabetes mellitus.  The Veteran's 
service-connected peripheral neuropathy of the right and left 
lower extremities associated with his service-connected 
diabetes mellitus have each been evaluated 10 percent 
disabling.  He has not disagreed with those ratings.  

The competent medical evidence of record is devoid any 
evidence that there exist other disabilities associated with 
the Veteran's service-connected diabetes mellitus, type II 
exist.  In particular, VA examination reports dated July 
2003, May 2006, July 2006 and February 2007 specifically 
state that the Veteran does not have nonproliferative 
diabetic retinopathy.  See VA examination reports dated July 
2003, May 2006, July 2006 and February 2007.  

Additionally, a July 2006 VA examination report for diabetes 
mellitus specifically notes that the Veteran's "hypertension 
[is] not related to and not aggravated by diabetes, as there 
is no nephropathy noted on this examination.  See a July 2006 
VA examination report.  No other disabilities associated with 
the Veteran's service-connected diabetes mellitus, type II 
have been identified by the RO or claimed by the Veteran.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

In short, the medical evidence of record indicates that the 
Veteran has no additional disabilities associated with his 
service-connected diabetes mellitus, type II which are not of 
such severity as to warrant the assignment of a compensable 
rating.  Separate disability ratings under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) are therefore not proper in 
this instance.  

Having determined that there are no compensable complications 
of the Veteran's service-connected diabetes mellitus aside 
from the previously separately service-connected peripheral 
neuropathy of the right and let lower extremities, the Board 
must now ascertain whether a disability rating greater than 
20 percent can be awarded for diabetes mellitus by applying 
the schedular criteria found in Diagnostic Code 7913. 

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson, supra; compare Johnson, supra.  

With respect to the restricted diet requirement, the medical 
evidence indicates that the Veteran has been placed on a 
restricted diet.  See the July 2003, May 2006 and June 2007 
VA examination reports.  

With respect to the use of insulin, the medical evidence 
indicates that the Veteran started using insulin in January 
2007, and had previously been prescribed the anti-diabetic 
drugs, Metformin and Glipizide.  The Veteran currently uses 
insulin and oral medications.  See the July 2003, May 2006 
and June 2007 VA examination reports and a January 2007 VA 
treatment record.    

With respect to regulation of activity (defined in the 
schedular criteria as avoidance of strenuous occupational and 
recreational activities), no health care provider has 
suggested that any of the Veteran' activities be limited.  In 
fact, the June 2007 VA examiner specifically stated "He has 
no restriction on activities on account of his diabetes."  
See the June 2007 VA examination.  Indeed, the opposite is 
true.  Several VA treatment reports indicate that the Veteran 
has been advised to become more active.  The Veteran himself 
asserted that he has a stationary bike that he "uses a few 
times per week."  See a February 2007 VA treatment record.  

The medical records are thus absent regulation of activity 
due to service-connected diabetes mellitus.  Since one of the 
three criteria for the assignment of a 40 percent disability 
rating is not met, the higher rating therefore may not be 
awarded.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e., 60 percent and 100 percent), and the Veteran 
does not appear to so contend.  

The Board therefore finds that no basis exists for the 
assignment of an initial rating in excess of 20 percent for 
diabetes mellitus under Diagnostic Code 7913.

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected diabetes mellitus, type II was filed in 
April 2006.  Therefore, the question to be answered by the 
Board is whether any different rating should be assigned for 
the relevant time period under consideration, or April 2005 
to the present.  The RO has rated the Veteran 20 percent 
disabling from March 19, 2002, the date of service 
connection, and at all times thereafter.

After a careful review of the record, to include the July 
2003, May 206 and June 2007 VA examination reports, the Board 
can find no evidence to support a finding that the Veteran's 
diabetes mellitus, type II was more or less severe during the 
appeal period under consideration.  Indeed, it does not 
appear that the Veteran's symptomatology differed appreciably 
from when the disease was first diagnosed in January 2002.  
Accordingly, the staged ratings are not warranted.

Extraschedular consideration

In the interest of economy, the Board will address the 
matters of referral of the Veteran's service-connected 
disabilities for consideration of extraschedular ratings in a 
common discussion below.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
for the Veteran's service-connected diabetes mellitus are not 
met.  A preponderance of the evidence is against the claim.  
The benefit sought on appeal is therefore denied.

2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 50 percent 
disabling  

Relevant law and regulations 

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of a diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2008).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work- like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].



Analysis

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The Board is initially presented with a record on appeal 
which indicates that in addition to the Veteran's service-
connected PTSD, there are remote diagnoses of non service-
connected psychiatric disabilities, to include major 
depression and substance abuse.  However, May 2008 and March 
2009 VA examination reports did not include a diagnosis of 
major depression.  In addition, the May 2008 VA examiner 
specifically stated that substance abuse is no longer a 
mitigating factor in the Veteran's functioning because he has 
not used intoxicants or illicit substances since 1999.  To 
the extent that major depression still exists, the medical 
evidence of record does not successfully differentiate 
between symptomatology associated it and symptomatology 
resulting from his service-connected PTSD.  The Board will 
therefore attribute all current psychiatric symptoms to the 
Veteran's service-connected PTSD.  [Past hospitalizations for 
substance abuse will not be considered to be associated with 
PTSD, however.]

Schedular rating

The Veteran's service-connected PTSD is currently evaluated 
50 percent disabling.  The 50 percent disability rating was 
assigned by the RO based on evidence of flashbacks, 
difficulty concentrating, hypervigilence, intrusive thoughts, 
anxiety, nightmares, flattened affect, sleep impairment, 
depression, isolation, memory impairment, irritability, anger 
and emotional numbing due to PTSD.  

As noted above, to obtain the next highest available rating 
(70 percent), the record must include evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  For the reasons expressed 
immediately below, the Board finds that the Veteran's 
symptoms more approximately warrant the assignment of a 50 
percent rating under Diagnostic Code 9411.

The competent medical evidence of record is devoid any 
instances of suicidal ideation or obsessional rituals which 
interfere with routine activities.  The Board notes that the 
August 2003, July 2005, May 2008, March 2009 and April 2009 
VA examination reports reflect that the Veteran specifically 
denied suicidal ideation, plans or intent, and the reports 
are devoid any complaints or reports of obsessional rituals.  
Accordingly, suicidal ideation and obsessional rituals which 
interfere with routine activities have not been demonstrated.  

The competent medical evidence of record reflects that the 
Veteran's speech has never been described as intermittently 
illogical, obscure or irrelevant.  Specifically, the May 2008 
and March 2009 VA examiners noted that the Veteran's speech 
was within normal limits.  As such, speech intermittently 
illogical, obscure or irrelevant has not been shown.  

Concerning near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively, the Board notes that the Veteran does not 
endorse "panic attacks", and the competent medical evidence 
of record does not reflect that the Veteran suffers from 
such.  However, the August 2003, July 2005, May 2008, March 
2009 and April 2009 VA examination reports, as well as 
multiple VA treatment records, note the Veteran's long 
history of depression and its affects on the Veteran's daily 
life.  The Veteran's struggles with isolation and avoidance 
behaviors are well-noted in the VA examination reports.  
Accordingly, near-continuous depression affecting the ability 
to function independently, appropriately or effectively has 
been demonstrated.  

With respect to impaired impulse control (such as unprovoked 
violence with periods of violence), the Board notes that the 
Veteran asserted that he lost his last job because of a fight 
with his boss.  See the April 2009 VA examination report.  
Moreover, the competent medical evidence of record reflects 
that the Veteran is often angry and irritable, even absent 
provocation.  The May 2008 VA examination report reflects 
that the Veteran's anger once resulted in the Veteran 
shooting his girlfriend.  See the May 2008 VA examination 
report.  Crucially, the April 2009 VA examination report 
reflects that the Veteran asserted that he could possibly 
physically harm someone if he felt threatened or provoked.  
See the April 2009 VA examination report.  In light of above, 
impaired impulse control (such as unprovoked violence with 
periods of violence) has been shown.

The competent medical evidence of record does not reflect 
that the Veteran has ever exhibited spatial disorientation or 
neglect of personal appearance and hygiene.  Specifically the 
August 2003, July 2005, May 2008, March 2009 and April 2009 
VA examination reports reflect that the Veteran was oriented 
to person and place and described the Veteran as 
"appropriately attired" and "neat".  Additionally, the 
August 2003, July 2005, May 2008, March 2009 and April 2009 
VA examination reports are devoid any reports that the 
Veteran's hygiene was lacking.  As such, spatial 
disorientation and neglect of personal appearance and hygiene 
are not demonstrated.  

As noted above, the competent evidence of record establishes 
that the Veteran has difficulty adapting to stressful 
circumstances including work or a worklike setting.  See the 
May 2008 VA examination report.  Moreover, the March 2009 and 
April 2009 VA examination reports are replete with the 
Veteran's reports that he has difficulty dealing with stress 
and anxiety related to his wife's physical health.  
Concerning stress dealing with work or a work-like setting, 
as noted above, the Veteran was fired from his last job 
because of an argument with his boss.  The April 2009 VA 
examiner specifically stated that the Veteran would unlikely 
be able to work in an employment setting because of his 
irritability and suspiciousness of others.  See the April 
2009 VA examination report.  In light of above, difficulty 
adapting to stressful circumstances including work or a 
worklike setting has been established.  

Concerning an inability to establish and maintain effective 
relationships, the competent medical evidence of record 
reflects that the Veteran has a strained relationships with 
his family members.  He currently lives with his wife and 
sees a brother approximately once per month".  
Significantly, he has contact with his daughter only once per 
year and is estranged from his son.  See the May 2008 and 
March 2009 VA examination reports.  Additionally, the Veteran 
reported that he often finds himself "going off" on his 
wife and grandchildren because of his irritability and anger 
related to his PTSD.  See the July 2005 VA examination 
report.  Resolving all doubt in the Veteran's favor, the 
Board finds that inability to establish and maintain 
effective relationships has arguably been demonstrated.  

In short, the evidence of record indicates that the Veteran 
has arguably met four of the nine criteria necessary for a 70 
percent rating; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods f violence, difficulty adapting to 
stressful circumstances including a worklike setting and 
inability to establish and maintain effective relationships.  
The Veteran's psychiatric symptomatology centers around his 
irritability, hypervigilence, intrusive thoughts, anxiety, 
nightmares, flattened affect, depression, isolation, anger 
and emotional numbing; these symptoms are congruent with the 
a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2008).

The Board has also considered the Veteran's entitlement to a 
100 percent disability rating.  However, there is no evidence 
of record indicating gross impairment to thought processes or 
communications; persistent delusions or hallucinations; or 
grossly inappropriate behavior; persistent danger of the 
Veteran hurting himself or others; inability to perform 
activities of daily living; or memory loss for names of close 
relatives, own occupation or own name.  

The Board notes that the Veteran was assigned a GAF scores of 
60, 60, 55 and 55 at the August 2003, July 2005, May 2008 and 
March 2009 VA examinations, respectively.  When taken as a 
whole, the Veteran's GAF scores indicate serious to moderate 
impairment.    

Thus, the Board finds that the symptomatology associated with 
the Veteran's PTSD more closely approximates that which 
allows for the assignment of a 70 percent disability rating. 

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling 
effective from March 19, 2002, the date of his claim, and 50 
percent disabling from March 4, 2008 to the present.  

The medical evidence of record prior to a March 2008 letter 
from a VA social worker reflects symptoms that more closely 
correspond to a 30 percent disability rating; including 
anxiety, suspiciousness, depressed mood and panic attacks.  
Specifically, the March 2008 letter reflects an increase in 
the Veteran's PTSD symptomatology to include impaired 
judgment and abstract thinking and difficulty establishing 
effective work and social relationships.  See a March 2008 
letter from a VA social worker.  As such, the Veteran's 
disability rating was appropriately increased from 30 percent 
disabling to 50 percent disabling on March 4, 2008.  

The April 2009 VA examination report noted further worsening 
of the Veteran's symptoms.  Specifically, the physical health 
of the Veteran's wife has created a further stressful 
situation which has increased the Veteran's irritability.  
Additionally, the April 2009 VA examination is the first 
instance that the Veteran reported that he could possibly 
physically harm someone if provoked or threatened.  

Accordingly, the Board finds that the 70 percent disability 
rating should be assigned from April 22, 2009, as it was on 
that date that it was factually ascertainable that an 
increase in disability occurred.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the August 2007 SOC.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected diabetes mellitus, type II and PTSD are inadequate.  
A comparison of the level of severity and symptomatology of 
the Veteran's diabetes mellitus, type II and PTSD with the 
established criteria found in the rating schedule for those 
disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers methods of 
treatment of the disease and specific symptomatology 
associated with PTSD.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his diabetes 
mellitus or PTSD.  Indeed, it does not appear from the record 
that he has been hospitalized for diabetes mellitus since 
January 2002, when the disease was originally diagnosed.  
Concerning hospitalization for PTSD, the Board notes that the 
evidence indicates that the Veteran has been psychiatrically 
hospitalized at on two occasions in the past; however, the 
evidence indicates the reason for both periods of 
hospitalization were due to polysubstance abuse [now in 
remission], not PTSD.  See, e.g., the report of a August 2003 
VA examination, as well as the report of a September 1996 VA 
hospitalization [in which a history of alcohol, marijuana and 
cocaine abuse was noted, but PTSD was not diagnosed].  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that diabetes mellitus 
or PTSD markedly impact his ability to perform a job, above 
and beyond that which is contemplated in the assigned 
schedular ratings of 20 percent and 70 percent.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In that connection, the Veteran 
is already in receipt of TDIU, so VA has already recognized 
that the Veteran is unemployable due to his service-connected 
disabilities.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected diabetes mellitus or PTSD causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating. The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating may be 
assigned for the Veteran's service-connected PTSD.  To that 
extent, the appeal is allowed. 




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II is denied.  

Entitlement to an increased disability rating, 70 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


